Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught an audio-based line fault detection system for a sports game, the audio-based line fault detection system comprising:
one or more audio sensors for sensing an audio signal generated by a sports gaming device bouncing off a sports field, wherein the sports field comprises a pattern of textured surface modifications formed in or on a surface of the sports field and applied to at least one of a line and an area adjacent to the line on the sports field such that the generated audio signal is dependent on whether or not the sports gaming device bounces off the sports field where the pattern of textured surface modifications are applied; and circuitry configured to:
generate a sound profile from the sensed audio signal; and
identify a bounce type based on the generated sound profile, wherein the bounce type is defined by whether or not the sports gaming device has bounced off the sports field where the pattern of textured surface modifications are applied.  
The closest prior art, a combination of Fisher and Knaggs taught an audio based shot detection system where a pattern of surface modifications was applied to the court to generate different sounds based on the location of a ball bounce.  The combination however, failed to disclose that modifications were the application of a surface texture to the court.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715